DETAILED ACTION
	This action is responsive to applicant’s communication filed 04/06/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claim 1 is rejected under 35 U.S.C. 103.

Response to Arguments
	Due to the amendments to the specification, the objections to the specification have been withdrawn.

	Due to the amendments to claim 1, the objection to claim 1 for minor informalities has been withdrawn.

	Applicant argues on Pages 8-10 of the Remarks that the prior art of record relied upon in the 35 U.S.C. 103 rejection does not teach the amended limitations of “arranging first words, which are included in the first text and consist of untagged words” and “second words, which are included in the second text and consist of untagged words”. Applicant asserts that the examiner relies on Raichelgauz to teach these 
	Raichelgauz is relied upon for teaching removing of duplicate words or tags when tagging or recommending tags for multimedia content. The limitations of arranging first words and formatting the words, including attaching a special identifier, in order to generate a new tag are taught by Terpstra. Terpstra teaches retrieving metadata from a database that is associated with a content item which a user desires to post on social media. The metadata is text which consists of untagged words, and these words are formatted in order to generate a hashtag identifier for tagging the content item. See Paragraphs 0010-12 and 0034-35 of Terpstra. Since the retrieved identifiers consist of untagged words that are then formatted to generate second text, the second text therefore also consists of untagged words. For example with reference to Paragraphs 0034-35 of Terpstra, “Cameo by director” corresponds to first text consisting of untagged words, which is formatted into the second text “cameobydirector” and then third text “#cameobydirector”. The previously untagged words then become a new tag when supplied to a social media communication module, as discussed in Paragraphs 0036-37.
	Since Terpstra teaches the amended limitations, the 35 U.S.C. 103 rejection of claim 1 is being maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2015/0120760 A1) in view of Terpstra (US 2015/0019653 A1) and further in view of Yin (US 2003/0163302 A1) and Raichelgauz (US 2017/0206196 A1).

Regarding Claim 1, Wang teaches a method for automatically inserting a keyword for searching content with a special identifier, (Paragraphs 0003, 0044, 0077, 
comprising: in response to transmission of a first content from a user terminal to a server via an application, transmitting the first content from the server to a search engine, (“the vectors 400-450 may be submitted by the neighborhood module 211 as search criteria to a search engine (e.g., a search engine that provides an interface to the database 115), which may result in execution of queries to retrieve tagged reference images that are roughly similar to the image 300 (e.g., the image to be tagged)” Paragraph 0035. Also see Paragraph 0040-0042: a user submits an untagged image to be tagged. The image is transformed and passed through a search engine in order to identify similar images that are already tagged or annotated.)
wherein the application is installed on the user terminal and linked with the server; (Figure 1 and Paragraphs 0023-0026: a user device 150 or 130 is in communication with a server 105.)
searching a second content using the search engine, wherein the second content has a predetermined degree of similarity to the first content, (“the similarity module 212 calculates similarity scores for each image in the set 460 of tagged reference images (R) for the image 300” Paragraph 0037. Also see Paragraph 0043-44: a similarity score is calculated that indicates a degree of similarity of each reference image. The reference images are ranked, and a top-ranking subset of the images are selected in order to have their associated annotations extracted and used as tags for the submitted image. Both a similarity score and a rank score have to be above a threshold value.)
wherein the number of the second content is one or more; (“as illustrated in FIG. 4, tags 490 may include one or more tags extracted from a top-ranked subset of the set 460, and the tags 490 may then be associated with the image 300” Paragraph 0038. See Figure 4: a plurality of reference images 460 [second content] are retrieved from the search.)
extracting and copying a first text from the second content and storing the first text in the server… (“tags 490 may then be associated with the image 300 (within the database 115).” Paragraph 0038. Also see Paragraph 0044: tags from the top ranked similar reference images are copied and associated with the submitted, previously untagged image.)
Wang does not teach generating, in the first server, a first txt file for the first text; arranging first words, which are included in the first text and consist of untagged words, line by line using a margin to generate a second text, wherein the number of the first words is one or more… second words, which are included in the second text and consist of untagged words, and attaching a special identifier to each of remaining second words to generate a third text; and in response to transmission of the third text from the server to the application installed on the user terminal, displaying the first content integrated with the third text on the user terminal.
However, Terpstra, which is directed to automatically rendering a content item with a related identifier (Paragraph 0016), teaches arranging first words, which are included in the first text and consist of untagged words, line by line using a margin to generate a second text, (“formatting could include removing spaces or other disallowed characters, or shortening the identifier based on rules set by operators of the network 
first words… consist of untagged words (“With this information it becomes possible to have the identifier relate to an aspect of the content item 105 at the particular timepoint. For example, the identifier could relate to a person, event or object occurring at that timepoint, such as "goal" when a goal is scored in a match or "Cameo by director" if a movie's director makes a brief appearance in a movie. The metadata used for these extra identifiers may be manually entered by an operator or by analysing closed captioning, performing speech to text analysis on the audio or any other source.” Paragraph 0034. Also see Paragraphs 0010-12, which describe examples of words found in metadata which are to be associated with the content item of the user and are thus currently untagged words.)
wherein the number of the first words is one or more… (“Instead of just one identifier, the lookup module 210 may retrieve plural identifiers from the database” Paragraph 0032. Also see Paragraph 0037: a plurality of identifiers are determined for a social media post.)
second words, which are included in the second text and consist of untagged words (See Paragraph 0035: the second text is a reformatted version of the first text that removes spaces and other disallowed characters. Since the first text consists of untagged words as discussed in Paragraphs 0010-0012 and 0034, the second text Paragraph 0027: “In accordance with the invention the device 120 allows the user to automatically add an identifier related to the content item 105 to a communication in the multi-user communication network 15.” Metadata that is retrieved from a database is associated with a content item upon by converting the textual data into a hashtag identifier for tagging the content item on social media.)
and attaching a special identifier to each of remaining second words to generate a third text; (“Formatting module 250 converts the identifier or identifiers retrieved by the lookup module 210 into a format suitable for the network 150. Preferably this includes adding a category-identifying label to the identifier. For example, on Twitter, the formatting module 250 could add a hashtag (#) to the identifier” Paragraph 0035. In the example discussed in Paragraph 0035, the first text is “Cameo by director” retrieved by the lookup module, the second text is “cameobydirector” after removing spaces and disallowed characters, and the third text is “#cameobydirector” after adding a special identifier specific to the social media platform.)
and in response to transmission of the third text from the server to the application installed on the user terminal, displaying the first content integrated with the third text on the user terminal (“The identifier in its formatted form is then supplied to the social media communication module 290 where it can be incorporated into a message to be sent out” Paragraphs 0036-37. The formatted identifier is included with the content to be posted on the social media platform. Paragraphs 0028-0030: Such content is a recording or photo.)
the retrieval of textual metadata from similar content items, such as images, for automatically annotating an untagged content item taught by Wang by automatically formatting the retrieved annotations as special identifiers, such as hashtags, to be included with a social media post as taught by Terpstra. Since both references are directed to tagging media items, the combination would yield predictable results. Automated tagging of content items within a social media environment would improve the user experience by enabling consumption and discussion of similarly tagged content. As taught by Terpstra (Paragraph 0007), “Using social networks, viewers can actively communicate with each other while watching a program and have their interactions viewed and responded to in real time by other viewers. The use of labels such as hashtags is crucial to have a structured discussion.”
Wang in view of Terpstra does not explicitly teach generating, in the first server, a first txt file for the first text.
However, Yin, which is directed to creation of a knowledge base by storing and formatting extracted webpage text within text files, teaches generating, in the first server, a first txt file for the first text; (“The text extraction (or text parser) 102 will filter out document format and other non-text information to get pure text information in the documents. The text information is stored text files 103” Paragraph 0028. Also see Paragraph 0015: textual content is extracted from webpages in order to build a knowledge base comprising text files that only includes the words contained in the webpages.)
the automatic retrieval and formatting of textual identifiers from related content taught by Wang in view of Terpstra by storing and formatting the retrieved identifiers within text files as taught by Yin. It would have been obvious to one of ordinary skill in the art to perform the formatting of identifiers taught by Terpstra within any data structure, including within a text file. Furthermore, as taught by Yin (Paragraph 0013), “it is easy to collect huge amount of text information from the World Wide Web for analysis,” which would be beneficial to a method of automatically adding textual identifiers to content items, such as images.
Wang in view of Terpstra and Yin does not explicitly teach removing one or more duplicate words from second words.
However, Raichelgauz, which is directed to recommending tags for multimedia content, teaches removing one or more duplicate words from second words (“the selection may result in excluding duplicate tags (e.g., tags that are identical or nearly identical as determined based on, for example, matching text, matching signatures, etc.). In an optional embodiment, only the selected tags may be included in a recommendation for the multimedia content element.” Paragraph 0059. Also see Paragraphs 0041-45: a search for related multimedia content is conducted that results in a plurality of retrieved tags. Duplicate tags are excluded and the most relevant tags are recommended for inclusion with a content item. Storing of the recommended tags within some data source is also taught.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the automatic formatting and inclusion of textual identifiers extracted from similar content to be included with user generated content taught by Wang in view of Terpstra and Yin by excluding duplicate tags retrieved from a related content search as taught by Raichelgauz. Since Raichelgauz is directed to methods of generating relevant tags for multimedia content, the combination would yield predictable results. Such a combination would improve the user experience by providing a varied list of relevant tags for a social media post. As taught by Raichelgauz (Paragraph 0010), “Accurate and complete listings of hashtags can massively increase exposure of users to a certain multimedia content.” 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.R.O./Examiner, Art Unit 2173